United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Park Forest, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1171
Issued: December 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2011 appellant filed a timely appeal from an October 15, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On September 29, 2008 appellant, then a 58-year-old senior mail processor, filed an
occupational disease claim alleging that she injured her right ring finger. She became aware of
her condition on July 27, 2008. Appellant did not incur anytime loss from work.
1

5 U.S.C. § 8101 et seq.

In a July 29, 2008 treatment note, Dr. Jacqueline C. Payne, an employing establishment
osteopath specializing in occupational medicine, specified that the date of injury was unknown.
On examination, she observed limited extension of the right ring finger at the
metacarpophalangeal joint. Dr. Payne diagnosed ruptured extensor tendon and notified appellant
that “this may not qualify as a workman’s comp[ensation] injury without an identifiable injury.”
In a July 30, 2008 duty status report, she released appellant to modified duty effective
July 29, 2008.
OWCP informed appellant in an August 7, 2008 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a factual statement describing the
employment activities that contributed to the right finger injury and a physician’s comprehensive
report explaining how exposure to these activities caused her condition.
Appellant clarified in an August 28, 2008 statement that she worked for the employing
establishment since 1975 and most of her job activities involved repetitive grasping and fine
manipulation. Her primary duty was operating and maintaining a carrier sequence barcode sorter
that processed an average of 7,200 pounds of mail each workday. Appellant also ordered office
supplies, paid bills and manually distributed flats, bundles and parcels. She first noticed that she
was unable to lift her finger on July 27, 2008. Appellant denied having any preexisting injuries.
An August 9, 2008 treatment note from Dr. Payne advised that appellant punctured the
base of her right ring finger on that day.
By decision dated October 14, 2008, OWCP denied appellant’s claim, finding the
medical evidence insufficient to demonstrate that the accepted employment factors caused a right
finger condition.
Appellant requested a telephonic hearing, which was held on February 5, 2009. She
testified that she sustained a separate work-related injury to her right ring finger on August 9,
2008 in addition to the ruptured tendon.
In a February 2, 2009 report, Dr. Christine M. Marcotte, an osteopath specializing in
family medicine, noted that appellant sustained dropped finger of the right fourth digit
“presumably due to an injury at work” and later experienced symptoms in her third, fourth and
fifth digits. In a follow-up report dated February 19, 2009, she related that appellant was placing
bundled newspapers into a parcel container when she caught her right ring finger in the plastic
straps, was nearly dragged into the container and sustained a puncture wound. Dr. Marcotte
advised that job duties, namely operating a carrier sequence barcode sorter and handling mail,
further aggravated this condition.
On April 17, 2009 OWCP’s hearing representative affirmed the October 14, 2008
decision.
Appellant requested reconsideration on July 20, 2009. By decision dated September 18,
2009, OWCP denied her request on the grounds that she did not raise substantive legal questions
or present pertinent new evidence warranting further merit review.

2

Appellant requested reconsideration on October 1, 2009 and submitted additional
evidence. In a May 4, 2009 report, Dr. Marcotte detailed that appellant cut her right ring finger
while bundling mail in July 2008 and was thereafter unable to extend her right index, long, ring
and little fingers. On examination, she observed extensor lags at the right long, ring and little
fingers and slight dorsal swelling of the wrist around the extensor retinaculum. Dr. Marcotte
diagnosed multiple extensor tendon ruptures and advised appellant to stop work.
A series of May 8, 2009 magnetic resonance imaging (MRI) scans obtained by
Dr. Stephanie L. Van Colen, an osteopath specializing in radiology, exhibited mild degenerative
changes and effusions in the carpal and distal radioulnar joints and other findings consistent with
mild tenosynovitis of the extensor carpi radialis brevis and longus tendons.
In a May 20, 2009 note, Dr. Paschal J. Panio, a hand surgeon, noted the results of the
May 8, 2009 MRI scans and ruled out multiple extensor tendon ruptures. He recommended a
dorsiflexion orthosis and determined that appellant should remain off duty. In a July 15, 2009
note, Dr. Panio commented that appellant appeared to have multiple extensor tendon ruptures
clinically notwithstanding the prior MRI scan findings. On examination, he observed a swollen
extensor tendon of the index finger.2
A July 30, 2009 MRI scan report from Dr. Gregory A. Henkle, a Board-certified
diagnostic radiologist, did not reveal any abnormalities.
By decision dated January 11, 2010, OWCP denied modification of the April 17, 2009
decision.
Appellant requested reconsideration on March 22, 2010 and submitted additional
evidence. In a March 12, 2010 statement, she remarked that she hurt her ring finger while in the
performance of duty on or around July 8, 2008, which developed into dropped finger at the end
of the month. On August 9, 2008 appellant injured the same finger when it was pierced by the
sharp metal corner of a moving hamper. She remained off work since May 4, 2009.
Results of an April 8, 2010 electromyogram obtained by Dr. Young-Il Ro, a Boardcertified neurologist, were consistent with peripheral neuropathy and possible bilateral carpal
tunnel syndrome.3
On October 15, 2010 OWCP denied modification of the January 11, 2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
2

The case record also contains Dr. Panio’s illegible handwritten notes from June 3, 24, August 5 and 19, 2009.

3

Appellant also submitted employing establishment documents indicating that she was in the process of filing a
(Form CA-1). The record contains a Form CA-1, dated March 23, 2010, which pertains to the alleged injury of
July 8, 2008.

3

limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The evidence of record supports that appellant operated and maintained a carrier
sequence barcode sorter, ordered office supplies, paid bills and manually distributed flats,
bundles and parcels. Appellant was diagnosed with ruptured extensor tendon of the right ring
finger. The Board finds that she did not meet her burden of proof because the medical evidence
did not sufficiently establish that these accepted employment factors caused or contributed to her
condition.
The Board notes that appellant has filed a separate traumatic injury claim alleging that
she sustained a right ring finger injury on July 8, 2008 when her hand was caught between plastic
mail straps. Appellant also has an accepted claim for right ring finger injury, which occurred on
August 9, 2008 when her right ring finger was pierced by a sharp object. These injuries are
separate from the instant claim.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

8

I.J., 59 ECAB 408 (2008); Woodhams, supra note 5.

4

In a February 2, 2009 report, Dr. Marcotte stated that appellant sustained dropped finger
of the right fourth digit “presumably due to an injury at work.” She later specified in a
February 19, 2009 report that operating a carrier sequence barcode sorter and handling mail
aggravated this condition. Dr. Marcotte’s opinion, however, did not sufficiently establish causal
relationship because she failed to explain how operating a carrier sequence barcode sorter and
handling mail pathophysiologically caused appellant’s ruptured extensor tendon.9 The Board
further points out that her February 19 and May 4, 2009 reports, as well as Dr. Payne’s August 9,
2008 treatment note, detailed a separate traumatic event in July or August 2008 that resulted in a
puncture wound to the right ring finger. As these medical records were consistent with a claim
for an injury sustained during a single workday or shift rather than over a period of time,10 they
were irrelevant with respect to the instant occupational disease claim.
The remaining medical evidence from Drs. Henkle, Panio, Payne, Ro and Van Colen
offered limited probative value on the issue of causal relationship as none of these physicians
addressed how appellant’s federal employment caused or contributed to a right ring finger
condition.11 In the absence of rationalized medical opinion evidence, appellant failed to meet her
burden.
Appellant contends on appeal that she retired effective July 2, 2010 and her injury
warranted disability benefits. As noted, the medical evidence was insufficient to establish that
her right ring finger condition was causally related to her federal employment.
The Board points out that appellant submitted new evidence on appeal. The Board lacks
jurisdiction to review evidence for the first time on appeal.12 However, appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

10

See 20 C.F.R. § 10.5(q),(ee).

11

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

